       Case 6:20-cv-00068-CCL Document 19 Filed 03/17/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

ROBERT ANTHONY HOUSE,                                  CV 20-00068-H-CCL

              Plaintiff,

       vs.                                                     ORDER


RYAN YOUNG AND KYLE SOLON,

              Defendants.

      Plaintiff Robert House, a prisoner proceeding without counsel, filed this

civil rights suit pursuant to 42 U.S.C. § 1983. Mr. House was allowed to proceed

in formapauperis under 28 U.S.C. § 1915. See, (Doc. 4.) On January 2, 2021 ,

Defendants filed a Motion to Dismiss. (Doc. 15.) Mr. House failed to timely

respond to the motion. He was subsequently directed to file a response by March

17, 2021 , explaining why the matter should not be dismissed based upon his failure

to prosecute. (Doc. 17.)

      On March 15, 2021 , Mr. House filed his response, styled as a Motion to

Dismiss, seeking voluntary dismissal of this matter. (Doc. 18.) Mr. House

explains that since his transfer to FCI Sheridan in October of 2020, the facility has

been in a modified lockdown due to COVID-19. Id. at 1. Mr. House has been

confined to his unit, without access to the law library and with limited access to

legal and writing materials. Id. at 1-2. Mr. House apparently has attempted to
                                          1
       Case 6:20-cv-00068-CCL Document 19 Filed 03/17/21 Page 2 of 2




secure the assistance of a Case Manager but has not received a response to his

communications. Id. at 2. Accordingly, Mr. House requests that this matter be

dismissed. Id.

      The matter will be dismissed, but given the compelling circumstances

explained by Mr. House, dismissal will be without prejudice.

      IT IS HEREBY ORDERED that the Motions to Dismiss that have been filed

in this matter (Docs. 15 & 18) are GRANTED and this matter is DISMISSED

WITHOUT PREJUDICE.

                          ~
      DATED this   4d;;of       March, 2021.




                                         2
